1. A judgment-creditor’s bill; and which had been taken as confessed. It had been put upon the calendar; and the question was, as to the extent of the decretal order. The counsel for the complainant proposed it should embrace, npt only the appointmnet of a receiver and the examination of the defendant, but also that the receiver' should pay the amount to be found by the master due to the complainant and his costs out of the first monies. The Vice Chancellor considered the order should not go so far; and the following form was entered, as settled:
*219“This cause coming on to be heard upon the bill- taken as confessed; on reading and filing an affidavit of due service of notice ofihearing upon F. D., Esquire, the defendant’s solicitor and an affidavit of the regularity of the proceedings to take the said bill as confessed; no counsel appearing on behalf of the defendant; and after hearing Mr. C. E. of counsel for the complainant: it is ordered, adjudged, and decreed, that it be referred to S. C. Esquire, one of the masters of this court, residing in the city of New York, to ascertain whether any receiver of the estate and effects of the defendant J. W. P. in any suit has been appointed; and if so, then to report to this court. And if not, then to appoint a proper person to be receiver of the money, property and things in action of the said J. W. P. with the usual powers and authoidty and to take from him the requisite security. And that the said defendant do assign, transfer and deliver over unto the receiver appointed or to be appointed as aforesaid under the direction of the said master all his property, equitable interests, things in action and effects ; and that he appear before the said master from time to time and submit to such examination as the said master shall direct in relation to any matter which he was legally required to disclose if he had answered the bill of complaint in this cause ; and that the complainant be at liberty to examine witnesses before the said master as to the property of the said defendant or as to any other matter charged in the bill and not admitted by the defendant on such examination. And all further directions are reserved until the coming in of the master’s report,”